Citation Nr: 1427191	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran's current low back disorder cannot be reasonably disassociated from his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Historically, the Veteran served on active duty from March 2006 to March 2010.  In March 2012, the Veteran submitted a claim of entitlement to service connection for a low back disorder.  After the Veteran's claim was denied by a rating action in May 2013, he perfected an appeal.  This claim has been remitted to the Board for further appellate review.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that while serving in the military, he underwent long periods of crouching and heaving lifting, including carrying 108 pound packs on his back.  The Veteran contends that physically rigorous activity resulted in the onset of gradual pain in his lower back.  In statements in support of his claim, the Veteran asserted that after discharge, and continuing throughout the years, he has experienced pain and stiffness in his back, which has adversely affected his occupational activities and activities of daily living.  

Service treatment records are negative for a diagnosis of or treatment for a low back disorder.

Evidence of record detailed that the Veteran established post-service treatment for his low back.  Specifically, in December 2010, the Veteran presented to a VA facility with complaints of low back pain that lasted four weeks.  The Veteran reported experiencing back pain in service after being required to carry extremely heavy packs on twenty mile hikes.  In February 2012, the Veteran underwent diagnostic testing of his lumbar spine, which revealed probable bilateral pars defects at L5, with facet arthropathy at L5-S1.  Subsequent treatment records document treatment and evaluation for low back complaints.   

In December 2012, the Veteran's spouse, M.S., submitted a statement in support of the Veteran's claim.  M.S. indicated that she had known the Veteran since 2006, and recalled the Veteran complaining of back, knee, and hand pain since 2008.  M.S. noted that the Veteran's low back pain made it difficult for him to perform his duties in the military, such as heavy lifting, crouching, and getting up from a seated position.  M.S. also reported that the Veteran complained of back pain throughout his active duty service due to the vigorous training exercises that placed stress on his body.  In order to alleviate his pain symptoms, M.S. noted that the Veteran would take Ibuprofen.  M.S. reported that the Veteran visited a chiropractor in February 2010 and underwent diagnostic testing, which revealed a low back disorder.  

A December 2013 statement from the Veteran's chiropractor indicates that the Veteran initially complained of low back pain in February 2010.  The Veteran underwent a spinal examination and x-rays, which revealed a decrease in all lumbar ranges of motions, with associated pain and stiffness.  The Veteran also exhibited a positive kemps test, bilaterally.  Finally, the Veteran's chiropractor noted that x-rays demonstrated a 50% reduction in the Veteran's L5-S1 disc space, with accompanying neural foraminal encroachment.  

In May 2014, the Veteran testified at a Board hearing as to the onset, experiences, and symptoms associated with his low back disorder.  He testified that he began experiencing a gradual increase in back pain during his first deployment in Iraq.  He reported that during his time in Iraq, he was required to carry 108-pound packs on his back and underwent physically rigorous activities.  The Veteran indicated that his back pain worsened to the point he would experience constant pain that would affect his ability to sleep.  Further, he testified that he did not seek medical treatment while stationed in Iraq and did not document his back pain upon discharge from service due to his desire to return home quickly.  He also reported that he began seeking medical treatment for his back less than a year after discharge from service.  Finally, the Veteran testified that his constant back pain and stiffness interfered with his occupational duties and activities of daily living, such as playing with his children.   

Given the foregoing, the Board finds that the Veteran's current low back disorder is etiologically related to his service.  The Veteran's private chiropractor letter demonstrates a diagnosis of a back disorder and that the Veteran was treated for back pain while on active duty service.  Moreover, favorable evidence includes a lay statement from the Veteran's spouse and the Veteran's statements regarding a gradual increase in back pain during active duty service and back symptomatology since that time.  Although the Veteran's reports are not documented in the available service treatment records, the Veteran is capable of reporting his in-service low back symptoms and military experiences of heavy lifting and rigorous physical activity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds the Veteran's testimony regarding his low back symptoms and his and his wife's statements regarding continued symptomatology during and since his separation from service to be credible and consistent with the medical evidence documenting disc changes and a low back disorder.  The statements are consistent and reflect that the Veteran has been continuously experiencing back pain during and since service discharge.  While the Veteran does not have the medical training required to make a diagnosis of a low back disorder, he has provided competent and credible lay observations of back pain, which has occurred during the period from service discharge through the present.  Thus, the Board accepts the Veteran's and his wife's statements as competent and credible evidence that the Veteran has had low back symptomatology during and since service discharge, and there is no evidence in the record to contradict these assertions.  See Buchanan, 451 F.3d at 1337.  

Considering the post-service treatment records, the Veteran's hearing testimony and statements, and the Veteran's wife's statements, and affording the Veteran the benefit of the doubt, the Board finds that his current low back disorder is related to his active duty service.  Therefore, the criteria for service connection have been met.  


ORDER

Service connection for a low back disorder is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


